UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 05-7618




In Re:   GARY BUTERRA WILLIAMS,

                                                        Petitioner.




                 On Petition for Writ of Mandamus.
                              (0422-3)


Submitted:   March 30, 2006                  Decided: April 6, 2006


Before TRAXLER and SHEDD, Circuit Judges.*


Petition denied by unpublished per curiam opinion.


Gary Buterra Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




     *
      The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).
PER CURIAM:

          Gary   Buterra   Williams,    a   pre-trial   detainee    at   the

Richmond City Jail, petitions for a writ of mandamus.              Williams

seeks an order compelling the Sheriff of the City of Richmond to

fill a prescription for corrective lenses.

          Mandamus relief is available only when the petitioner has

a clear right to the relief sought and there are no other means to

obtain the requested relief.     See In re First Fed. Sav. & Loan

Assn., 860 F.2d 135, 138 (4th Cir. 1988); In re Beard, 811 F.2d

818, 826-27 (4th Cir. 1979). Further, mandamus is a drastic remedy

and should only be used in extraordinary circumstances.                  See

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976); Beard,

811 F.2d at 826.   This court does not have jurisdiction to grant

mandamus relief against state officials.        See Gurley v. Superior

Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir. 1969).

          The relief sought by Williams is not available by way of

mandamus. Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         PETITION DENIED




                                - 2 -